Title: From George Washington to Major General Israel Putnam, 30 September 1778
From: Washington, George
To: Putnam, Israel


          
            Dear sir
            [Fredericksburg] 30 Sepr 1778
          
          Since writing the inclosed I have some advices that the enemy are moving towards the Clove at Suffrens, you will immediately dispa[t]ch some horsemen to ascertain the fact—I shall be at Fish kill Town this afternoon if you should have any intelligence to communicate. Sir I am &
          
            G.W.
          
        